DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 06/18/20 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 240, 346.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 240-3 to 240-n; 346-2 to 346-m; 626-1 to 626-9, and 622-1 to 622-5. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note - 35 USC § 101
Claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101 because the claims do not recite an abstract idea, law of nature, or natural phenomenon. For the sake of argument, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, the claims apply the judicial exception with, or by use of, a particular machine, such as non-impulsive sources that are actuated. As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eick et al (US Pat 9213119) in view of Chambers et al (GB 2350428 A).

With respect to claim 1, Eick et al discloses:
A method of performing a marine seismic survey (abstract states, “A method of conducting multiple source, multiple signal seismic surveys in a marine environment are provided.”)
actuating a plurality of non-impulsive sources (figure 1, see SOURCES 1-4; figure 3, reference 22b discloses, “SIMULTANEOUSLY EXCITE MULTIPLY VIBRATORY SOURCES”; vibratory sources are examples of non-impulsive sources, as recognized by the “Background” section of the applicant’s specification.)
With respect to claim 1, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each one of a plurality of common midpoint (CMP) bins receives a desired aggregate signal exposure
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different part of the desired aggregate signal exposure at different times during the survey
With respect to claim 1, Chambers et al discloses:
such that each one of a plurality of common midpoint (CMP) bins receives a desired aggregate signal exposure (Chambers et al abstract states, “The survey area is divided into a number of ‘bins’ of a convenient shape and size … The data from a suite of shot and receiver positions are analyzed and all shot-receiver pairs that have a common sort point (CSP) are assigned to the spatial bin in which the CSP is located. The CSP maybe a common mid-point (CMP) …”; the limitation is obvious in view of the combination with Eick et al. Column 5, lines 1-4 state, “Data are binned by common centerpoint for each of the data from one or more source-receiver combinations.” (Please note that the examiner considered using this teaching to anticipate the claimed invention, but decided that due to a lack of detail, the incorporation of a secondary reference was appropriate). Column 2, lines 42-48 of Eick et al state, “Thus the benefit of wider spread and denser crossline sampling can be obtained using multiple sources and receivers at the same time without degrading sampling in the midpoint and receiver domain …” Eick et al therefore suggests aggregate signal exposure, while Chambers et al teaches plurality of common midpoint bins.)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different part of the desired aggregate signal exposure at different times during the survey (obvious in view of combination; Eick et al column 2, lines 33-50 discloses plurality of non-impulsive sources exposing the midpoint and receiver domain at different times; Chambers et al discloses plurality of CMP bins, which would make up the midpoint domain of Eick et al.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chambers et al into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for uniform data sampling.

With respect to claim 2, Eick et al, as modified, discloses:
wherein the desired aggregate signal exposure comprises a frequency band, and the different parts comprise subsets of the frequency band (obvious in view of combination; Eick et al column 3, lines 1-5 state, “The distribution of energy over time creates a distinct signal, such as a sweep, in which the signal changes systematically from low frequency at the beginning to high frequency at the end of the source.”)

With respect to claim 3, Eick et al, as modified, discloses:
further comprising spacing the plurality of non-impulsive sources apart in an in-line direction such that each one of the plurality of non-impulsive sources contributes different parts of the frequency band as it passes over each one of the plurality of CMP bins (obvious in view of combination; figure 1 of Eick et al shows non-impulsive sources spaced apart in in-line direction; Chambers et al teaches plurality of CMP bins.)

With respect to claim 4, Eick et al, as modified, discloses:
wherein each of the plurality of CMP bins has an in-line dimension, and wherein spacing the plurality of non-impulsive sources apart comprises spacing each one of the plural non-impulsive sources from its nearest neighbor by a distance that corresponds to the in-line dimension of one of the plurality of CMP bins (obvious in view of combination; Eick et al figure 1 shows sources and receivers both spaced in in-line dimension; Chambers et al abstract teaches bin division in the context of receivers spaced on receiver lines, which suggests in-line dimension.)

With respect to claim 5, Eick et al, as modified, discloses:
wherein actuating the plurality of non-impulsive sources comprises actuating the plurality of non-impulsive sources when they are arranged in an in-line direction (obvious in view of combination; as discussed above, Eick et al discloses sources and receivers arranged in an in-line direction, and Chambers et al also teaches receivers arranged in an in-line direction)

With respect to claim 6, Eick et al, as modified, discloses:
further comprising actuating the plurality of non-impulsive sources such that each one of the plurality of CMP bins is exposed to each one of a plurality of different frequency bands associated with each one of the plurality of non-impulsive sources (obvious in view of combination; Eick et al discloses multiple independently-actuated sources, which will produce a plurality of different frequency bands. Chambers et al discloses plurality of CMP bins.)

With respect to claim 7, Eick et al, as modified, discloses:
A marine seismic survey system (abstract)
a plurality of receivers configured to record seismic data (figure 1)
a plurality of non-impulsive sources (figure 1; figure 3, reference 22b)
a controller (suggested by column 2, lines 65-67, which states, “A variety of programs are available to generate … controlled …”; column 3, line 20 also discloses “computer control.”)
actuate the plurality of non-impulsive sources (figure 3, reference 22b)
With respect to claim 7, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each one of a plurality of associated common midpoint (CMP) bins is exposed to a plurality of frequencies during a survey
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey
With respect to claim 7, Chambers et al discloses:
such that each one of a plurality of associated common midpoint (CMP) bins is exposed to a plurality of frequencies during a survey (Chambers et al abstract states, “The survey area is divided into a number of ‘bins’ of a convenient shape and size … The data from a suite of shot and receiver positions are analyzed and all shot-receiver pairs that have a common sort point (CSP) are assigned to the spatial bin in which the CSP is located. The CSP maybe a common mid-point (CMP) …”; the limitation is obvious in view of the combination with Eick et al. Column 5, lines 1-4 state, “Data are binned by common centerpoint for each of the data from one or more source-receiver combinations.” (Please note that the examiner considered using this teaching to anticipate the claimed invention, but decided that due to a lack of detail, the incorporation of a secondary reference was appropriate). Column 3, lines 1-5 of Eick et al state, “the seismic energy source is distributed over a period of time. This distribution of energy over time creates a distinct signal, such as a sweep, in which the signal changes systematically from low frequency at the beginning to high frequency at the end of the source.” Eick et al therefore suggests a plurality of frequencies during a survey, while Chambers et al teaches plurality of common midpoint bins.)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different subset of the plurality of frequencies at different times during the survey (obvious in view of combination; the various frequencies of Eick et al represent different subsets when combined with the CMP bins of Chambers et al.)
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chambers et al into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for uniform data sampling.

With respect to claim 8, Eick et al, as modified, discloses:
wherein the plural non-impulsive sources are spaced apart in an inline direction (see claim 5 above)

With respect to claim 9, Eick et al, as modified, discloses:
wherein each of the plurality of CMP bins has an inline dimension, and wherein each one of the non-impulsive sources in the plurality of non-impulsive sources is spaced apart from its nearest neighbor by a distance corresponding to the inline dimension of one of the plurality of CMP bins (see claim 4 above)

With respect to claim 10, Eick et al, as modified, discloses:
wherein the controller is configured to actuate each of the plural sources according to a sweep signal (figure 2, reference 22)

With respect to claim 11, Eick et al, as modified, discloses:
wherein the sweep signal produces a linear sweep (figures 5-6 show equations involving sweep data; one of ordinary skill in the art recognizes that producing linear or non-linear sweeps in accordance with data are obvious)

With respect to claim 12, Eick et al, as modified, discloses:
wherein the sweep signal produces a non-linear sweep (figures 5-6 show equations involving sweep data; one of ordinary skill in the art recognizes that producing linear or non-linear sweeps in accordance with data are obvious)

With respect to claim 13, Eick et al, as modified, discloses:
the plurality of non-impulsive sources is arranged in-line (figure 1 of Eick et al)
each one of the plurality of CMP bins is exposed to different parts of the plurality of frequencies sequentially responsive to the actuation of the plurality of non-impulsive sources (obvious in view of combination for reasons discussed above)

With respect to claim 14, Eick et al discloses:
A non-transitory machine-readable medium storing instructions executable by a processor (suggested by disclosure of computer in column 3, lines 1-20)
actuate a plurality of non-impuslve sources spaced a particular distance apart as the plurality of non-impulsive sources moves through a body of water for a particular sweep length and duration (figure 1; figure 3, reference 22b)
With respect to claim 14, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each of a plurality of CMP bins is exposed to a plurality of different frequencies associated with the plurality of non-impulsive sources at different times during a survey until each one of the plurality of CMP bins is exposed to a threshold number of frequencies 
wherein the particular distance is at most equal to an inline dimension of each one of the plurality of common midpoint (CMP) bins addressed by each one of the plurality of non-impulsive sources
With respect to claim 14, Chambers et al discloses:
such that each of a plurality of CMP bins is exposed to a plurality of different frequencies associated with the plurality of non-impulsive sources at different times during a survey until each one of the plurality of CMP bins is exposed to a threshold number of frequencies (Chambers et al abstract states, “The survey area is divided into a number of ‘bins’ of a convenient shape and size … The data from a suite of shot and receiver positions are analyzed and all shot-receiver pairs that have a common sort point (CSP) are assigned to the spatial bin in which the CSP is located. The CSP maybe a common mid-point (CMP) …”; the limitation is obvious in view of the combination with Eick et al. Column 5, lines 1-4 state, “Data are binned by common centerpoint for each of the data from one or more source-receiver combinations.” (Please note that the examiner considered using this teaching to anticipate the claimed invention, but decided that due to a lack of detail, the incorporation of a secondary reference was appropriate). Column 3, lines 1-5 of Eick et al state, “the seismic energy source is distributed over a period of time. This distribution of energy over time creates a distinct signal, such as a sweep, in which the signal changes systematically from low frequency at the beginning to high frequency at the end of the source.” Eick et al therefore suggests a plurality of frequencies during a survey, while Chambers et al teaches plurality of common midpoint bins. The claims do not detail what a “threshold number of frequencies” is, but this is obvious given that Eick et al figure 3, reference 22f considers whether there are “More Sweeps?”)
wherein the particular distance is at most equal to an inline dimension of each one of the plurality of common midpoint (CMP) bins addressed by each one of the plurality of non-impulsive sources (obvious in view of combination; Chambers et al discloses inline dimension of receivers and common midpoint bins; Eick et al discloses plurality of non-impulsive sources.)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chambers et al into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for uniform data sampling.

With respect to claim 15, Eick et al, as modified, discloses:
further comprising instructions executable to actuate the plurality of non-impulsive sources in a plurality of simultaneous long linear sweeps (obvious in view of combination; Eick et al column 2, lines 25-30 state, “Each sweep involves simultaneously exciting a plurality of seismic sources and then receiving composite reflected/refracted seismic signals with one or more marine seismic receivers.”; figures 5-6 disclose sweep equations, and both linear and non-linear sweeps are obvious depending on the data used; column 4, lines 13-20 discloses various time periods, some of which can be construed as short and some of which can be construed as long)

With respect to claim 16, Eick et al, as modified, discloses:
further comprising instructions executable to actuate the plurality of non-impulsive sources in a plurality of simultaneous short linear sweeps (obvious in view of combination; Eick et al column 2, lines 25-30 state, “Each sweep involves simultaneously exciting a plurality of seismic sources and then receiving composite reflected/refracted seismic signals with one or more marine seismic receivers.”; figures 5-6 disclose sweep equations, and both linear and non-linear sweeps are obvious depending on the data used; column 4, lines 13-20 discloses various time periods, some of which can be construed as short and some of which can be construed as long)

With respect to claim 17, Eick et al, as modified, discloses:
further comprising instructions executable to actuate the plurality of non-impulsive sources in a plurality of simultaneous non-linear sweeps (obvious in view of combination; Eick et al column 2, lines 25-30 state, “Each sweep involves simultaneously exciting a plurality of seismic sources and then receiving composite reflected/refracted seismic signals with one or more marine seismic receivers.”; figures 5-6 disclose sweep equations, and both linear and non-linear sweeps are obvious depending on the data used; column 4, lines 13-20 discloses various time periods, some of which can be construed as short and some of which can be construed as long)

With respect to claim 18, Eick et al discloses:
A method of manufacturing a geophysical data product (abstract; seismic surveys are a geophysical data product)
actuating a plurality of non-impulsive sources in a body of water (figure 1; figure 3, reference 22b)
recording reflected seismic signals in a tangible computer-readable medium, thereby completing the manufacture of the geophysical data product (column 3, lines 5-20 disclose computer processing and computer control)
With respect to claim 18, Eick et al differs from the claimed invention in that it does not explicitly disclose: 
such that each one of a plurality of common midpoint (CMP) bins receives a desired aggregate signal exposure
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different part of the desired aggregate signal exposure at different times during the survey
With respect to claim 18, Chambers et al discloses:
such that each one of a plurality of common midpoint (CMP) bins receives a desired aggregate signal exposure (Chambers et al abstract states, “The survey area is divided into a number of ‘bins’ of a convenient shape and size … The data from a suite of shot and receiver positions are analyzed and all shot-receiver pairs that have a common sort point (CSP) are assigned to the spatial bin in which the CSP is located. The CSP maybe a common mid-point (CMP) …”; the limitation is obvious in view of the combination with Eick et al. Column 5, lines 1-4 state, “Data are binned by common centerpoint for each of the data from one or more source-receiver combinations.” (Please note that the examiner considered using this teaching to anticipate the claimed invention, but decided that due to a lack of detail, the incorporation of a secondary reference was appropriate). Column 2, lines 42-48 of Eick et al state, “Thus the benefit of wider spread and denser crossline sampling can be obtained using multiple sources and receivers at the same time without degrading sampling in the midpoint and receiver domain …” Eick et al therefore suggests aggregate signal exposure, while Chambers et al teaches plurality of common midpoint bins.)
wherein each one of the plurality of non-impulsive sources exposes each one of the plurality of CMP bins to a different part of the desired aggregate signal exposure at different times during the survey (obvious in view of combination; Eick et al column 2, lines 33-50 discloses plurality of non-impulsive sources exposing the midpoint and receiver domain at different times; Chambers et al discloses plurality of CMP bins, which would make up the midpoint domain of Eick et al.)
With respect to claim 18, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chambers et al into the invention of Eick et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing for uniform data sampling.

With respect to claim 19, Eick et al, as modified, discloses:
wherein the desired aggregate signal exposure comprises a frequency band, and the different parts comprise subsets of the frequency band (see claim 2 above)

With respect to claim 20, Eick et al, as modified, discloses:
further comprising spacing the plurality of sources apart in an in-line direction by a distance corresponding to an inline dimension of the plurality of CMP bins, such that each one of the plurality of non-impulsive sources contributes different parts of the frequency band as it passes over each one of the plurality of CMP bins (obvious for reasons given above; Chambers et al discloses CMP bins; Both Eick et al and Chambers et al disclose in-line direction of receivers)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ostrander (US Pat 4616348) discloses a method of attenuating sea ice flexure noise during seismic surveys of permafrost regions.
Ostrander (US Pat 4621347) discloses a method of attenuating sea ice flexure noise during seismic surveys of permafrost regions involving a precursor aerial and/or satellite mapping step.
Lunde et al (US PgPub 20110149683) discloses combined impulsive and non-impulsive seismic sources.
Abma et al (US PgPub 20150260867) discloses spatial sampling improvements and the formation of arrays using popcorn and simultaneous source acquisition.
Poole et al (US PgPub 20160187513) discloses a method for designature of seismic data acquired using moving source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/           Examiner, Art Unit 2862                                                                                                                                                                                             	05/09/22


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
05/17/2022